Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1, 3-5, 7-10 are pending.

Claim objection
Claims 1 and 10 objected to because of the following informalities:  perhaps applicant should replace “right source rises" with –[right] light source rises--.   

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 1, 3-5, 7-8, 10 is/ are rejected under U.S.C. 103 as being unpatentable over Maruyama (US 2010/ 0181507) in view of Ogura (US 2014/ 0138372). 
For claims 1, 3, 8, 10: Maruyama discloses an image forming apparatus (copier [0024]) comprising an optical scanning device 100, [0008, 0024], fig. 1 comprising: 
a light source 101, [0026]; 
a light source driver [0007] that provides the light source with a drive current 105, fig. 11 on which a bias current (from 108, fig. 11) that fluctuates according to temperature change is superimposed, for emitting light from the light source [0053]; and 
a bias current adjuster 107 that provides the light source driver with a bias control signal for adjusting a magnitude of the bias current, fig. 11, [0053],
wherein the bias current adjuster 107 includes a thermistor RT (104) for changing a magnitude of the bias control signal according to the temperature change [0065], 
wherein the bias control signal that has automatically changed according to the temperature change of the thermistor is provided to the light source driver, (a signal from 107 to 108), so that the light source driver changes the magnitude of the bias current to be superimposed fluctuate, based on the provided bias control signal [0073], 
wherein, in order to increase/ change the bias current so that the bias current becomes closer to a predetermined threshold current as a temperature of the light source rises/ changes, as the thermistor, a thermistor having a characteristic that a resistance value of the thermistor changes by a predetermined/ any resistance change amount according to the temperature rise is selected, ([0065, 0073], the thermistor characteristics with regard to resistance vs temperature as well as the light source 
wherein the thermistor RT (104) and a fixed resistor R1a that are connected in series are connected to the light source driver, fig. 11, and 
wherein, by utilizing a change of the resistance value of the thermistor caused by a temperature change of the thermistor, a combined resistance value of the thermistor and the fixed resistor is changed so that the bias current adjuster changes the magnitude of the bias control signal and a current flowing between the thermistor and the light source driver is changed so that the bias current adjuster changes the magnitude of the bias control signal, see at least [0049], fig. 11. 
Moreover, Maruyama clearly discloses that the bias current becomes closer to a predetermined threshold current as a temperature of the light source changes due to change in the resistance of the thermistor [0065, 0073]. 
Maruyama is silent so as to a thermistor having a characteristic that a resistance value of the thermistor decreases by a predetermined resistance change amount according to the temperature rise.
Ogura discloses a thermistor having a characteristic that a resistance value of the thermistor decreases by a predetermined resistance change amount according to the temperature rise [0036]. Examiner notes that thermistors having negative temperature coefficient (NTC) as well as thermistors having positive temperature coefficient (PTC) are well known in the art.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute PTC type thermistor, as taught 
It is also considered that such selection is a matter of design consideration and involves only routine skills in the art.

For claim 4: Maruyama discloses the bias current adjuster having the thermistor and one fixed resistor.
Maruyama is silent so as to the bias current adjuster includes a plurality of thermistors.
Ogura discloses that a bias current adjuster includes a plurality of thermistors 419-422, fig. 4. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Maruyama, so as to have the plurality of thermistors, as taught by Ogura, in order to obtain optimal/ predetermined current and as a matter of design consideration that involves only routine skills in the art.

For claim 5: Maruyama discloses that the thermistor RT is placed in a vicinity of the light source 101, fig. 7.

For claim 7: The limitation(s) of the claim 7 that “a change amount ΔR of a total resistance value of the bias current adjuster is calculated, the change amount ΔR 
in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.' In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)."



Allowable Subject Matter
Claim 9 is allowed because the prior art fail to teach that a method for selecting a component of a bias current adjuster of an optical scanning device the method comprising: setting a lower limit temperature T1 and an upper limit temperature T2 for emitting light from the light source; setting a total resistance value R01 of the bias current adjuster and a setting value Ib1 of the bias current at the lower limit, temperature T1; setting a total resistance value R02 of the bias current adjuster and a setting value Ib2 of the bias current at the upper limit temperature T2; calculating a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852